UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-6295



MARIAN O. DURHAM,

                Petitioner - Appellant,

          v.


MARY MITCHELL, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (6:07-cv-03855-MJP)


Submitted:   June 19, 2008                  Decided:   June 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marian O. Durham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marian O. Durham seeks to appeal the district court’s

order transferring her petition under 28 U.S.C. § 2241 (2000) to

the district court for the Middle District of Florida.           This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Durham seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     See In re Carefirst of Md., Inc., 305 F.3d 253,

255, 262 (4th Cir. 2002); Gower v. Lehman, 799 F.2d 925, 927 (4th

Cir. 1986).    Accordingly, we deny Durham’s motion to expedite and

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  DISMISSED




                                    - 2 -